DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5, 7-14, 16-17, 19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed response dated 6/10/22, to the Office Action mailed 4/13/22 was reviewed. Applicant claims a first device, comprising: at least one processor; a touch-enabled display accessible to the at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: facilitate a telephone call with a second device; analyze audio received from the second device; determine that a request for information is indicated in the audio; during facilitation of the telephone call and responsive to the determination that the request for the information is indicated in the audio, present a graphical user interface (GUI) on the touch- enabled display, the GUI comprising a selector that is selectable to command the first device to execute text to speech software to audibly provide, from the first device to the second device, the information as part of the telephone call, the information associated with the selector; receive user input selecting the selector; and responsive to selection of the selector, execute the text to speech software to audibly provide, from the first device to the second device, the information as part of the telephone call. Applicant on pages 8-23 argues that the cited prior art of Geppert et al., fails to teach the claimed combination of features of the amended claim, especially “…analyze audio received from the second device; determine that a request for information is indicated in the audio; during facilitation of the telephone call and responsive to the determination that the request for the information is indicated in the audio, present a graphical user interface (GUI) on the touch- enabled display, the GUI comprising a selector that is selectable to command the first device to execute text to speech software to audibly provide, from the first device to the second device, the information as part of the telephone call, the information associated with the selector; receive user input selecting the selector…” is not taught by Geppert et al. Examiner agrees. The cited prior art of record alone or in combination fails to fairly teach or disclose the claimed combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658